Appeal from an order of the County Court of Clinton County which dismissed a petition for a writ of habeas corpus. There is no merit in relator’s contention that he was improperly sentenced as a second felony offender. Under a prior judgment of conviction of robbery in the second degree he was sentenced to an indefinite term and committed to the Reception Center at Elmira for classification and confinement pursuant to article 3-A of the Correction Law. This constituted a prior conviction within the meaning of section 1941 of the Penal Law. (People ex rel. Rapacki v. Martin, 6 A D 2d 757, affd. 5 N Y 2d 899.) Order unanimously affirmed, without costs. Present — Foster, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.